                                Case 3:20-bk-03495-JAF                     Doc 1      Filed 12/08/20            Page 1 of 7
                                                                                                                                                 12/08/20 11:00AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Jax Avalon, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Avalon Hill
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7557 Arlington Expressway                                       2 Bates Trail
                                  Jacksonville, FL 32211                                          East Greenwich, RI 02818
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Duval                                                           Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  7557 & 7579 Arlington Expy Jacksonville, FL
                                                                                                  32211
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
                                  Case 3:20-bk-03495-JAF                      Doc 1        Filed 12/08/20              Page 2 of 7
                                                                                                                                                    12/08/20 11:00AM

Debtor    Jax Avalon, LLC                                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 3:20-bk-03495-JAF                      Doc 1         Filed 12/08/20            Page 3 of 7
                                                                                                                                                          12/08/20 11:00AM

Debtor   Jax Avalon, LLC                                                                            Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
                                Case 3:20-bk-03495-JAF                     Doc 1        Filed 12/08/20             Page 4 of 7
                                                                                                                                                    12/08/20 11:00AM

Debtor    Jax Avalon, LLC                                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 8, 2020
                                                  MM / DD / YYYY


                             X   /s/ Jinyi Shao                                                           Jinyi Shao
                                 Signature of authorized representative of debtor                         Printed name

                                         Director of Equity China, Inc; Manager
                                 Title   of Jax Avalon, LLC




18. Signature of attorney    X   /s/ William B. McDaniel                                                   Date December 8, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 William B. McDaniel 084469
                                 Printed name

                                 Lansing Roy, PA
                                 Firm name

                                 1710 Shadowood Ln Ste 210
                                 Jacksonville, FL 32207-2184
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     904-391-0030                  Email address      information@lansingroy.com

                                 084469 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                  Case 3:20-bk-03495-JAF                    Doc 1      Filed 12/08/20      Page 5 of 7
                                                                                                                                         12/08/20 11:00AM




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Jax Avalon, LLC                                                                               Case No.
                                                                                 Debtor(s)                Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Director of Equity China, Inc; Manager of Jax Avalon, LLC of the corporation named as the debtor in this case, hereby verify

that the attached list of creditors is true and correct to the best of my knowledge.




 Date:       December 8, 2020                                         /s/ Jinyi Shao
                                                                      Jinyi Shao/Director of Equity China, Inc; Manager of Jax Avalon,
                                                                      LLC
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
JAX AVALON, LLC
                   Case 3:20-bk-03495-JAF  Doc 1 Filed 12/08/20
                                  UNITED STATES ATTORNEY
                                                                  Page 6 of 7
2 BATES TRAIL                     300 NORTH HOGAN ST SUITE 700
EAST GREENWICH RI 02818           JACKSONVILLE FL 32202-4204

     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




WILLIAM B. MCDANIEL               UNITED STATES ATTORNEY GENERAL
LANSING ROY, PA                   US DEPARTMENT OF JUSTICE
1710 SHADOWOOD LN STE 210         950 PENNSYLVANIA AVE NW
JACKSONVILLE, FL 32207-2184       WASHINGTON DC 20530-0001


ALL PRO ASPHALT
PO BOX 43669
JACKSONVILLE FL 32203-3669




CITY OF JACKSONVILLE
117 W DUVAL ST
JACKSONVILLE FL 32202




DUANE C. ROMANELLO, P.A.
1919 BLANDING BLVD.
JACKSONVILLE FL 32210




DUVAL COUNTY TAX COLLECTOR
231 E FORSYTH ST STE 130
JACKSONVILLE FL 32202-3380




FLA DEPT OF REVENUE
BANKRUPTCY DEPT.
P.O. BOX 6668
TALLAHASSEE FL 32314


INTERNAL REVENUE SERVICE
PO BOX 7346
PHILADELPHIA PA 19101-7346




JAX MEZ, LLC
100 N. LAURA ST., SUITE 801
JACKSONVILLE FL 32202




OREO ASSET HOLDINGS, LLLP
4319 SALISBURY RD., SUITE 108
JACKSONVILLE FL 32216
                                  Case 3:20-bk-03495-JAF                     Doc 1     Filed 12/08/20     Page 7 of 7
                                                                                                                              12/08/20 11:00AM




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Jax Avalon, LLC                                                                              Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Jax Avalon, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 8, 2020                                                    /s/ William B. McDaniel
 Date                                                                William B. McDaniel 084469
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Jax Avalon, LLC
                                                                     Lansing Roy, PA
                                                                     1710 Shadowood Ln Ste 210
                                                                     Jacksonville, FL 32207-2184
                                                                     904-391-0030 Fax:904-391-0031
                                                                     information@lansingroy.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
